Citation Nr: 1230522	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  06-11 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type 2 and prostate cancer.

2.  Entitlement to service connection for urinary tract infections/urinary disorder, as secondary to service-connected diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2010 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In May 2010, the Board remanded these claims for additional development.  In June 2012, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901 (2011).  That development having been completed, the claim is now ready for appellate review.


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is proximately due to or aggravated by his service-connected diabetes mellitus and service-connected prostate cancer.

2.  The Veteran's urinary tract infections/urinary disorder is causally or etiologically related to service and is aggravated by his service-connected diabetes mellitus, type 2.



CONCLUSIONS OF LAW

1.  Service connection for erectile dysfunction is established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2011).

2.  Service connection for urinary tract infections/urinary disorder is established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Service Connection Claims

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Generally, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may be established when there is causation or aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

A.  Entitlement to Service Connection for Erectile Dysfunction, as Secondary to Service-Connected Diabetes Mellitus, Type 2 and Prostate Cancer

The Veteran is seeking entitlement to service connection for erectile dysfunction, as secondary to diabetes mellitus, type 2 and prostate cancer.  The Board notes that the Veteran is service connected for diabetes mellitus, type 2, and prostate cancer.

The Veteran's service treatment records were reviewed.  There was no erectile dysfunction noted during service.  Post-service records were also reviewed.  VA outpatient records indicate that in July 2004 the Veteran was seen for erectile dysfunction and was prescribed Viagra.

The Veteran was afforded a VA examination in July 2010.  He reported being able to achieve an erection and believed he would be able to achieve vaginal penetration, although he had not had intercourse in a while.  The examiner stated there was no evidence of erectile dysfunction.

In a March 2011 Remand, the Board found the July 2010 VA examination to be inadequate.  The Board noted that the claims file contained medical evidence reporting erectile dysfunction, for which the Veteran was prescribed Viagra at a VA outpatient center in July 2004.  As a result, addendum opinions were requested.

In August 2011, an addendum opinion was obtained.  The examiner opined that the Veteran's erectile dysfunction was not due to or in any way causally related to service or to diabetes mellitus, type 2 or prostate cancer, as the Veteran's erectile dysfunction had an onset prior to his diabetes and prostate cancer.  Additionally, the examiner opined that there was no objective evidence that the Veteran's erectile dysfunction was aggravated by diabetes or prostate cancer.  The examiner did not discuss any lay statements.

In June 2012, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  An opinion was received in August 2012.  The examiner opined that it is more likely than not that the Veteran's erectile dysfunction is aggravated by his prostate cancer and subsequent treatment.  The specialist noted that the Veteran was treated with radiation therapy, which would more likely than not result in exacerbation of the erectile dysfunction.  The specialist indicated that according to the National Cancer Institute, erectile dysfunction occurs in 67 to 85 percent of men who receive external beam radiation.  Also, the specialist noted that while the Veteran's erectile dysfunction existed prior to his diagnosis of diabetes, it is more likely than not that his diabetes aggravated his erectile dysfunction.  The specialist indicated that according to the National Institute of Diabetes and Digestive and Kidney Disease, and the National Institute of Health, men who have diabetes are two to three times more likely to have erectile dysfunction than men who do not have diabetes.  Additionally, it was noted that research suggests that erectile dysfunction may be an early marker of diabetes, particularly in mean ages 45 years and younger.

The Veteran contends his erectile dysfunction is aggravated by his diabetes and prostate cancer.  In this regard, the Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

Service connection for erectile dysfunction is warranted on a secondary basis because the evidence supports the claim.  While the July 2010 and August 2011 VA examiners provided negative opinions, the Board notes that the July 2010 opinion was based on inadequate information (no evidence of erectile dysfunction) and the August 2011 opinion did not consider the Veteran's lay statements.  The opinion provided by the August 2012 specialist indicated that the Veteran's erectile dysfunction has been aggravated by his service-connected diabetes and prostate cancer.  The specialist included medical information that supported these opinions.  

In sum, the Board finds that service connection is warranted because the Veteran has a current diagnosis of erectile dysfunction and the medical and lay evidence support the contention that this disability was caused by or aggravated by his service-connected disabilities.  Upon resolution of every reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for erectile dysfunction.






	(CONTINUED ON NEXT PAGE)


B.  Entitlement to Service Connection for Urinary Tract Infections/Urinary Disorder, to Include as Secondary to Service-Connected Diabetes Mellitus, Type 2

The Veteran is also seeking entitlement to service connection for urinary tract infections/urinary disorder.  He asserts that he began experiencing recurrent urinary tract infections after discharge from service.

The Veteran's service treatment records indicate that on the Report of Medical History for the entrance examination in August 1966, the physician noted that six to seven years prior, the Veteran had a kidney infection, but did not have a stone.  The Veteran was treated for urethritis, gonococci, acute, in May 1968.  In June 1968, urinalysis showed elevated white blood cells in his urine.  The following month, urinalysis showed fewer white blood cells.  The Veteran's discharge examination was silent as to any abnormalities.

The Veteran's post-service records were reviewed.  Records indicate the Veteran was diagnosed with recurrent urinary tract infections in June 2001, and that he continued to experience urinary tract infections in July 2002.  Additionally, VA outpatient records indicate that urinary tract infections are an active problem for the Veteran.  

The Veteran submitted statements from three friends in May 2009, stating that the Veteran has experienced recurrent urinary tract infections since discharge from service.  See May 2009 statements. 

The Veteran was afforded a VA examination in July 2010.  The Veteran reported having urinary tract infections one to two times a year; however, the examiner stated he was unable to find documentation corroborating the Veteran's reports.  The examiner stated there was no evidence of nephropathy.  The examiner opined that the Veteran's reported urinary tract infections were at least as likely as not related to his phimosis, which had no relation to his time in service and was not aggravated by service, his diabetes mellitus, or his prostate cancer.   	

In a March 2011 Remand, the Board found the July 2010 examination inadequate.  The Board noted that the claims file contained VA outpatient records indicating that urinary tract infections are an active problem for the Veteran.  Records also indicate symptoms of urinary retention in private medical records from May 2009, a urinary tract infection with blood in urine noted in July 2002, and recurrent urinary tract infections noted in June 2001.  Furthermore, the July 2010 examiner provided no rationale for any of the opinions stated in the examination.  As a result, an addendum opinion was requested. 

In August 2011, an addendum opinion was obtained.  The examiner noted that the Veteran's service and post-service records were reviewed.  The examiner opined that it is less likely as not that the claimed urinary disability had its onset during service, was aggravated during service, or is in any other way causally related to his active service, including his exposure to herbicides.  The examiner stated there was no objective evidence of nephropathy and there was no objective evidence of chronic urinary tract infections.  The examiner noted that the elevated white blood cell count found twice in service may be due to the gonorrhea infection or may have been an incidental finding.  The examiner opined that there was no urinary disability that was proximately due to or aggravated by diabetes mellitus or prostate cancer.  The Board notes that the examiner did not discuss any lay statements. 

In June 2012, the Board requested an expert medical opinion from the VHA.  An opinion was received in August 2012.  The specialist opined that it is more likely than not that the Veteran's urinary tract infections/urinary disorder is causally or etiologically related to service.  The specialist noted that the Veteran had a documented diagnosis of gonococcal urethritis in May 1968 and that his reported lower urinary tract symptoms started while on active duty, remain on the problem list throughout current records, and are, therefore, etiologically related to service.  Additionally, the specialist opined that the Veteran's urinary tract infections/urinary tract disorder is aggravated by his service-connected diabetes mellitus, as diabetes mellitus increases the incidence of urinary tract infections and lower urinary symptoms.

The Board notes that the Veteran contends his urinary tract infections/urinary disorder is aggravated by his diabetes and was incurred during service.  Furthermore, the Veteran has submitted lay statements from his friends in May 2009, stating that the Veteran has experienced recurrent urinary tract infections since discharge from service.  See May 2009 statements.  In this regard, the Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

Service connection for urinary tract infections/urinary disorder is warranted because the evidence supports the claim.  While the July 2010 and August 2011 VA examiners provided negative opinions, the Board notes that the July 2010 opinion was based on inadequate information (no evidence of urinary tract disorders) and the August 2011 opinion did not consider the Veteran's lay statements.  The opinion provided by the August 2012 specialist indicated that the Veteran's urinary tract infections/urinary disorder began during service and has also been aggravated by his service-connected diabetes.  The specialist included medical information that supported these opinions.  

In sum, the Board finds that service connection is warranted because the Veteran has a current diagnosis of recurrent urinary tract infections and the medical and lay evidence support the contention that this disability was incurred in service and aggravated by his service-connected diabetes mellitus, type 2.  Upon resolution of every reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for urinary tract infections/urinary disorder.


ORDER

Service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus, type 2, is granted.

Service connection for urinary tract infections/urinary disorder, to include as secondary to service-connected diabetes mellitus, type 2, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


